Citation Nr: 1742256	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REMAND

The Veteran served on active duty from November 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a Board hearing before the undersigned in September 2016.

The Veteran asserts that he has bilateral hearing loss that is a result of acoustic trauma in service.  The Veteran testified that he was a 4.2 inch mortar gunner and participated in combat in Vietnam.  His records reflect he was awarded the Combat Infantryman Badge.  The Veteran's exposure to acoustic trauma in service is conceded.  

The Veteran was afforded a VA audiological examination in September 2010.  The examiner noted that the Veteran reported occupational noise exposure while working at a paint factory for eight years after service.  The examiner stated that while the Veteran had a history of military noise exposure, he also had a history of occupational noise exposure since service.  The examiner further stated that the Veteran's complaints of hearing loss were too remote from the time of service to be considered service related.  Thus, the examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or the result of military service.

However, in his testimony at the September 2016 Board hearing, the Veteran testified that following service, he worked for VA as a housecleaner for 14 years and that the noisiest exposure he experienced was the dumping of garbage cans and using a floor buffing machine.  He stated that it was not "real heavy noise" in comparison to the noise of the 4.2 inch mortars that he repeatedly used in combat in Vietnam.  The Veteran further testified that his hearing loss began in service and persisted since.  He testified that he did not understand what was going on with his hearing, but that he noticed a hearing loss when he got out of the service, and his hearing loss continued to worsen after his separation from service.

Although the Veteran described two different types of occupational noise exposure following service, the Board finds the Veteran's statements regarding the relative noise exposure he experienced in service compared to post-service, as well as, his report of hearing loss during service and since service to be competent and credible.  

Thus, the September 2010 VA opinion is inadequate because it did not adequately describe the Veteran's post-service occupational noise exposure, it mischaracterized the Veteran's hearing complaints after service as "too remote" to be related to service when the Veteran testified that he has noticed hearing loss since service, and because the examiner did not provide an explanation for why post-service occupational noise exposure would be more likely to be the cause of the Veteran's current hearing loss as opposed to his documented combat noise exposure.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the Veteran must be provided another VA opinion regarding the etiology of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed bilateral hearing loss.  Schedule a VA examination if deemed necessary by the clinician in order to respond to the question.

Based on review of all of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current hearing loss disability is related to the Veteran's military service, to include the conceded acoustic trauma.  

In responding to this opinion request, the examiner must consider the Veteran's report of severe in-service acoustic trauma as described during the September 2016 Board hearing.
The examiner should also address the Veteran's lay statements regarding the onset of his symptomatology and any continuity of symptomatology since onset and/or since discharge from service.

The examiner must provide a rationale for the opinion.  


2. Finally, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Arizona Department of Veterans Services

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




